Allowable Subject Matter
Applicant’s Amendment filed on 06/27/2022 have been fully considered. Claims 1-20 are allowed. 

Reasons for Allowance
Examiner is convinced that the prior art applied and/or of record, do not alone or in combination teach the claimed invention.  The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or suggest the subject matter of independent claims 1, 12 and 17 of the following claim limitations:
“attaching the analytics information as metadata to an object header of the object while preserving the meaning and accessibility to user data within the in-use slots; and selectively providing a first application with access the user data within the in-use slots and the analytics information stored as the metadata within the object header and providing a second application with access to the user data and restricting the second application from access the analytics information, wherein modify operations targeting the in-use slots are blocked and modify operations targeting unused slots are allowed without compromising a read only attribute of the object” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154    
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154